[licenseagreementmjmdbio001.jpg] [licenseagreementmjmdbio001.jpg]





[licenseagreementmjmdbio002.jpg] [licenseagreementmjmdbio002.jpg]





[licenseagreementmjmdbio003.jpg] [licenseagreementmjmdbio003.jpg]





[licenseagreementmjmdbio004.jpg] [licenseagreementmjmdbio004.jpg]





[licenseagreementmjmdbio005.jpg] [licenseagreementmjmdbio005.jpg]





[licenseagreementmjmdbio006.jpg] [licenseagreementmjmdbio006.jpg]





[licenseagreementmjmdbio007.jpg] [licenseagreementmjmdbio007.jpg]





[licenseagreementmjmdbio008.jpg] [licenseagreementmjmdbio008.jpg]





[licenseagreementmjmdbio009.jpg] [licenseagreementmjmdbio009.jpg]





[licenseagreementmjmdbio010.jpg] [licenseagreementmjmdbio010.jpg]





[licenseagreementmjmdbio011.jpg] [licenseagreementmjmdbio011.jpg]





[licenseagreementmjmdbio012.jpg] [licenseagreementmjmdbio012.jpg]





[licenseagreementmjmdbio013.jpg] [licenseagreementmjmdbio013.jpg]





[licenseagreementmjmdbio014.jpg] [licenseagreementmjmdbio014.jpg]





[licenseagreementmjmdbio015.jpg] [licenseagreementmjmdbio015.jpg]



